NO CV30
    Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 1 of 29 Page ID #:1

                                          FEE PAID                 JAN 30 2020
                                                                             RS




                                                                          RECEIVED
                                                                   CLERK, U.S. DISTRICT COURT



                                                                    JAN 27 2020
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                    BY: ________BBB______ DEPUTY




                                                 2:20-CV-00992-FMO-AFMx
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 2 of 29 Page ID #:2
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 3 of 29 Page ID #:3
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 4 of 29 Page ID #:4
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 5 of 29 Page ID #:5
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 6 of 29 Page ID #:6
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 7 of 29 Page ID #:7
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 8 of 29 Page ID #:8
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 9 of 29 Page ID #:9
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 10 of 29 Page ID #:10
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 11 of 29 Page ID #:11
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 12 of 29 Page ID #:12
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 13 of 29 Page ID #:13
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 14 of 29 Page ID #:14
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 15 of 29 Page ID #:15
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 16 of 29 Page ID #:16
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 17 of 29 Page ID #:17
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 18 of 29 Page ID #:18
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 19 of 29 Page ID #:19
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 20 of 29 Page ID #:20
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 21 of 29 Page ID #:21
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 22 of 29 Page ID #:22
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 23 of 29 Page ID #:23
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 24 of 29 Page ID #:24
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 25 of 29 Page ID #:25
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 26 of 29 Page ID #:26
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 27 of 29 Page ID #:27
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 28 of 29 Page ID #:28
Case 2:20-cv-00992-FMO-AFM Document 1 Filed 01/30/20 Page 29 of 29 Page ID #:29
